EXAMINER'S COMMENT
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Attachment mechanism in claims 1 and 19. The mechanism for attaching is described in claims 1 and 19 as having an attachment mechanism step-up dilation but does not describe structure that causes the mechanism to perform the function of attaching or coupling the second sheath to the first sheath. The instant specification describes the attachment mechanism as an elastic band [0067] which performs the attachment function and includes the attachment step-up dilation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 2, the prior art of record does not disclose or suggest a sheath assembly or a method of using a sheath assembly that includes a sheath assembly having a first sheath extending along a first sheath central longitudinal axis and a second sheath extending along a second sheath longitudinal axis coupled via an attachment mechanism, the attachment mechanism about the first sheath central longitudinal axis that includes a first attachment mechanism step-up dilation at a first attachment mechanism portion and a second attachment mechanism step-up dilation at a second attachment mechanism portion that is different than the first attachment mechanism step-up dilation, in combination with the other claimed elements. The closest prior art of record includes Belleville et al. (US 8,317,715) discloses an attachment mechanism (94) that does not include first and second attachment mechanism step-up dilations that are different. Allen et al. (US 2016/0067444A1) discloses first and second sheaths that are coupled via an attachment mechanism in the form of a balloon (19) but does not disclose an asymmetrical attachment mechanism. Campbell et al. (US 5,409,483) discloses an asymmetrical attachment mechanism (Fig. 7) in the form of a balloon, however, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with the other claimed limitations such as a first sheath extending along a first sheath central longitudinal axis, a second sheath extending along a second sheath longitudinal axis, an asymmetrical attachment mechanism about the first sheath central longitudinal axis having different first and second attachment mechanism step-up dilations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771